Citation Nr: 0000005	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  96-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of fractures of the right 3rd and 4th ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
July 1964.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in 
September 1997 for further development; it was returned to 
the Board in July 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's fractures of his right third and fourth 
ribs are well healed and are not shown to be productive of 
any significant impairment or symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fractures of the right third and fourth ribs 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5297, 4.118, 
Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the report of the veteran's 
October 1996 VA examination indicates that the veteran had 
last been examined in September 1996, although no report of a 
September 1996 VA examination was of record.  Pursuant to the 
Board's September 1997 remand, the RO attempted to obtain the 
report of any VA examination conducted in September 1996, but 
was essentially informed by the appropriate medical facility 
that the only VA examination of the veteran conducted in 1996 
was the October 1996 examination.  The Board notes that the 
veteran has not alleged that he was examined in September 
1996.  In light of the above, the Board concludes that the 
notation in the October 1996 VA examination was in error, and 
that the reports of all pertinent VA examinations of the 
veteran are currently of record.
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Briefly, as was noted in the Introduction, the veteran's 
service ended in July 1964.  In October 1995, service 
connection for residuals of fractures of the right 3rd and 
4th ribs was granted, evaluated as noncompensably disabling.  
Following the veteran's hearing before a hearing officer at 
the RO in August 1996, the hearing officer increased the 
evaluation of the veteran's disability to 10 percent 
disabling in December 1996.  In February 1998, the RO 
assigned the veteran a temporary total evaluation for his 
disability effective from June 3, 1996, to June 30, 1996, 
following which the veteran's disability continued to be 
evaluated as 10 percent disabling.  The 10 percent rating has 
remained in effect since that time.

Service medical records disclose that the veteran was 
involved in a motor vehicle accident in May 1963, at which 
time he sustained simple fractures of his right third and 
fourth ribs without any associated artery or nerve 
involvement.  Chest X-ray studies showed rib fractures in the 
axillary line, without significant bone displacement.  The 
records reflect that the veteran was hospitalized for less 
than one week for his injuries, and that he was asymptomatic 
at his discharge from hospitalization.  

On file are VA treatment records of the veteran for June 1993 
to August 1997.  The treatment reports document only 
scattered complaints of right rib and chest wall pain; 
physical examination consistently showed that the veteran's 
chest was symmetrical and nontender.  The records document 
numerous complaints of low back pain and respiratory 
difficulties, and contain diagnoses of degenerative arthritis 
of the spine, chronic obstructive pulmonary disease (COPD), 
coronary artery disease and obesity.  The veteran was 
hospitalized in June 1996 for, inter alia, complaints of 
right rib and chest wall pain with shortness of breath.  On 
physical examination the veteran's chest was symmetric and 
normal, and chest X-ray studies were negative for any 
pertinent abnormalities.  The veteran was diagnosed with 
musculoskeletal pain over the chest wall, as well as with 
degenerative joint disease of the lower back and COPD.

The veteran was afforded a VA examination in July 1995, at 
which time he reported that he had fractured his left third 
rib in service.  He complained of low back pain and trouble 
with breathing.  On physical examination, the veteran's 
carriage and posture were described as normal.  He exhibited 
full chest excursion without complaints, and his 
musculoskeletal examination was otherwise normal, except with 
respect to his lumbosacral spine.  X-ray studies showed some 
minimal areas of atelectasis, but normal osseous structures.  
He was diagnosed with history of left rib fracture times 
three, well-healed, as well as with lumbosacral spine pain 
syndrome and bronchitis.  

On file are records from the Social Security Administration 
(SSA), which indicate that the veteran was found to be 
disabled by that agency based on low back disability, 
including arthritis, and psychiatric disability, to include 
elements of a chronic pain syndrome.  The SSA records are 
notably negative for any complaints by the veteran referable 
to his rib fractures, and are negative for any medical 
evidence, apart from VA medical records, documenting any 
complaints, finding or diagnosis pertaining to his rib 
fractures.

On file are May 1996 statements by Stephen C. Kincaid, D.C., 
which indicate that the veteran had been treated for low back 
disabilities and associated symptoms; the statements are 
negative for any reference to the veteran's rib fractures.

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1996, at which time he testified, in 
essence, that he experienced pain and soreness in his right 
ribs which WERE exacerbated by walking.  He averred that his 
rib pain interfered with sleep and that he had trouble 
breathing.  He testified that his symptoms were worse in the 
winter months, and that his disability prevented him from 
lifting objects.  He denied the presence of any scar 
associated with his rib fractures.

The veteran was afforded a VA examination in October 1996, at 
which time he complained of severe pain associated with his 
right chest wall.  He also complained of low back pain and 
averred that he had not worked since 1991.  He denied any 
history of surgery.  On physical examination, no 
musculoskeletal deformities were noted and there was no 
evidence of restricted movement.  The veteran reported 
experiencing pain on the right with deep inspiration, but 
exhibited full inspiratory expansion of the lungs.  The 
examiner noted that X-ray studies of the veteran were not 
available, but he nevertheless concluded that the veteran's 
rib fractures must be completely healed.  The veteran was 
diagnosed with healed fracture of multiple ribs in the right 
chest.

The RO rated the veteran's residuals of fractures of the 
right 3rd and 4th ribs as 10 percent disabling by analogy to 
scars which are tender and painful under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Under that code, superficial scars 
which are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Removal of one rib or resection of two or more ribs without 
regeneration warrants a 10 percent evaluation.  A 20 percent 
rating is warranted for removal of two ribs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5297.

Upon review of the evidence of record, the Board finds that a 
rating greater than 10 percent for residuals of fractures of 
the right 3rd and 4th ribs is not warranted.  In this regard, 
the evidence does not show, and the veteran does not dispute, 
that the veteran has undergone surgery for the removal or 
resection of either his right third or his right fourth rib.  
Moreover, VA examiners in July 1995 and October 1996 
concluded that the clinical evidence demonstrated that the 
veteran's rib fractures had healed, recent chest X-ray 
studies are negative for evidence of any bony abnormalities 
or other evidence of rib fractures, and, despite complaints 
of pain on deep inspiration, there is no clinical or other 
objective evidence of functional impairment associated with 
the service-connected disability, as opposed to symptoms 
associated with his numerous nonservice-connected 
disabilities.  A higher rating under DC 5297 is therefore not 
warranted.  Moreover, although the RO assigned the veteran a 
10 percent evaluation for his disability under the diagnostic 
code pertaining to tender and painful scars, the highest 
rating assignable under DC 7804, the Board points out that 
the medical evidence on file and the testimony of the veteran 
himself indicates that the veteran in fact does not have any 
scars associated with the rib fractures he sustained in 
service.  The Board therefore finds that Diagnostic Codes 
7803 and 7805, pertaining to scars which are poorly nourished 
and ulcerated, and to scars which cause limitation of 
function in the affected part, are not for application.  

Accordingly, as the veteran is in receipt of the maximum 
schedular rating for a tender and painful scar under DC 7804, 
and as the veteran has not undergone removal or resection of 
either his right third or his right fourth rib, or exhibited 
clinical evidence of disabling symptomatology associated with 
the right rib fractures, the Board finds that the disability 
picture for his service-connected residuals of fractures of 
the right 3rd and 4th ribs does not more nearly approximate 
the criteria for a rating greater than 10 percent.  38 C.F.R. 
§ 4.7. 

The Board lastly notes that the veteran is considered 
disabled by the Social Security Administration.  The Board 
points out, however, that the veteran's service- connected 
disability was not considered a factor in SSA's 
determination.  Moreover, review of the medical evidence on 
file discloses very few complaints associated with the 
residuals of the veteran's service-connected right third and 
fourth rib fractures, and there is no evidence that the 
disability has necessitated frequent periods of 
hospitalization or that the manifestations associated with 
the fractures are unusual or exceptional.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 








ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of fractures of the right 3rd and 4th ribs is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

